DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application is in condition for allowance except for the presence of claims 18, 22, and 23 directed to inventions non-elected without traverse.  Accordingly, claims 18, 22, and 23 have been cancelled.
	It is noted that applicant corrected indicated claims 19 and 20 as depending from claim 1 and correctly belonging to the election invention of Group I.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Alex Hobson on January 28, 2022.
The application has been amended as follows:
In claim 1:
In line 4, “an apparatus conduit” is replaced by --catheter--.
In line 5, “apparatus conduit” is replaced by --catheter--.
In line 6, “and” is deleted.
In line 7, --and-- is added after the semi-colon.
In line 15, --and-- is added after the semi-colon.
In line 22, “h)” is replaced by --g)--.
In line 32, “g)” is replaced by --h)--.
In claim 13, line 5, “and” is deleted.
Claims 18, 22, and 23 are canceled.
In claim 24, line 7, --and-- is added after the semi-colon.
In claim 30, line 1, “claim 23” is replaced by --claim 1--.
In claim 32, line 4, “proximal to the user interface” is replaced by --coupled to the apparatus conduit--.
Allowable Subject Matter
Claims 1, 4, 5, 7, 10-17, 19-21, 24-30, 32, and 33 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not teach or suggest, in the context of the claims, a second actuating portion connected to the first actuating portion via a pivot, a second actuating first line connecting the second actuating portion to a second actuator, such that when the second actuator rotates in a first direction to pull the second actuating first line and rotate the second actuating portion in a first rotational direction, and a second actuating second line connecting the second actuating portion to the second actuator, such that when the second actuator rotates in a second direction opposite the first direction to pull the second actuating second line and rotate the second actuating portion in a second rotational direction opposite the first rotational direction.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WADE MILES whose telephone number is (571) 270-7777 and whose fax number is (571) 270-8777.  The examiner can normally be reached on Monday-Friday between the hours of 11:00 am and 7:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Kelly Bekker, at (571) 272-2739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

	/WADE MILES/             Primary Examiner, Art Unit 3771